UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
PATRICIA RANTA, NICHOLAS
RANTA, and PRISCILLA RANTA,

                      Plaintiffs,

       -against-                                    MEMORANDUM AND ORDER
                                                    Case No. 14-CV-3794 (FB) (LB)
THE CITY OF NEW YORK, NEW
YORK CITY POLICE DEPARTMENT,
and LOUIS SCARCELLA, and
STEPHEN CHMIL, individually and as
Members of the New York City Police
Department, and JOHN AND JANE
DOE POLICE OFFICERS #1-15,

                       Defendants.
----------------------------------------------x
BLOCK, Senior District Judge:

       David Ranta spent twenty-three years in prison for a murder he did not

commit. See Frances Robles, Man Framed by Detective Will Get $6.4 Million

From New York City After Serving 23 Years for Murder, N.Y. Times, Feb. 20,

2014, at A19. He settled with the City of New York before filing suit, but his

ex-wife and children filed this action under 42 U.S.C. § 1983. They claimed that

wrongdoing by Louis Scarcella and Stephen Chmil, two detectives with the New

York City Police Department, prevented them from timely pursuing state-law

claims, in violation of their Fourteenth Amendment right to access to courts.
      In a prior memorandum and order, the Court held that the plaintiffs’

access-to-courts claim was not viable because their underlying state-law

claims—namely, loss of spousal and parental consortium, intentional infliction of

emotional distress (“IIED”) and negligent infliction of emotional distress

(“NIED”)—could still be asserted in a timely manner under the relation-back

doctrine of Federal Rule of Civil Procedure 15(c)(1)(B). See Ranta v. City of New

York, 2018 WL 3127154 (E.D.N.Y. June 26, 2018).            The Court deemed the

complaint amended to assert those claims and elected to exercise supplemental

jurisdiction over them. See id. at *3.

      The defendants now move for reconsideration. They argue that certain

flaws in the plaintiff’s state-law claims make the deemed amendment futile. In

the alternative, they ask for a pre-motion conference to discuss a potential motion

to dismiss the state-law claims. Plaintiffs, meanwhile, move for leave amend to

specifically plead claims for loss of consortium, IIED and NEID, and to add a

state-law claim for negligent hiring, training and supervision against the City. See

Quiroz v. Zottola, 948 N.Y.S.2d 87, 89 (2d Dep’t 2012) (“[S]uch a claim is

permitted when punitive damages are sought based on facts evincing gross

negligence in the hiring or retention of an employee.”).

      The defendants’ arguments on reconsideration were not raised in their

original briefing. Parties may not use a motion for reconsideration to “advance

                                         2
new facts, issues, or arguments not previously presented to the Court.” Nat’l Fire

Union Ins. Co. v. Stroh Cos., 265 F.3d 97, 115 (2d Cir. 2001) (citation and internal

quotation marks omitted). To be fair, however, the new arguments deal with

issues that were not apparent from the original complaint. The Court deemed the

complaint amended because “the underlying [state-law] claims are elements of the

access-to-courts claim,” Ranta, 2018 WL 3127154, at *2, but those state-law

claims were not explicitly alleged as separate claims. As a result, the defendants

have posited defects in the claims that are somewhat hypothetical and might be

cured by more fulsome pleading. As the Court further noted, “the plaintiffs are

now in possession of sufficient facts to allege their state-law claims [and] any

weaknesses in the claims are presumably due to factors other than the alleged

actions of Scarcella and Chmil.” Id. at *3 n.2.

      The Court concludes that the most sensible approach in the circumstances is

to deny the motion for reconsideration, grant the motion for leave to amend, and

schedule, if need be, a pre-motion conference to discuss whether the defendants

wish to present their arguments in a motion to dismiss the amended complaint.

Therefore, the plaintiffs shall, within 30 days of this memorandum and order, file

and serve an amended complaint alleging whatever state-law claims they assert

were hampered by the detectives’ wrongdoing; they should not reallege the federal

claims, which have been dismissed. If the defendants are not satisfied with the

                                         3
amended complaint, they may, within 20 days, submit a letter requesting a

pre-motion conference and identifying any grounds for a motion to dismiss; the

plaintiff may submit a letter in response. Both parties must comply with the

Court’s individual rules regarding pre-motion conferences and, in particular, must

discuss settlement prior to the conference.

      SO ORDERED.


                                              /S/ Frederic Block________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
June 20, 2019




                                          4
